Broyles, C. J.
1. Where a ground of a motion for a new trial complains of a refusal of the judge to allow a witness to answer certain questions propounded to him on direct examination, the ground raises no question for the consideration of this court *662unless it appears from the ground that at the time of the propounding of the questions counsel for the movant stated to the court what were the answers that he expected from the witness. City of Jackson v. Wilson, 146 Ga. 250 (4), 252 (91 S. E. 63). Furthermore, the ground in the instant case does not show that the questions related to any material issue involved, or how or why the ruling of the court was prejudicial to the defendant’s cause. York v. State, 42 Ga. App. 453 (5) (156 S. E. 733): In so far as it attempts to assign error upon the refusal of the court to allow the witness to produce before the jury certain records of a telephone company, the ground is defective, since the documentary evidence is not set forth in the ground or attached to the motion as an exhibit. Sisk v. Sisk, 37 Ga. App. 369 (140 S. E. 520). Under the foregoing rulings, special ground 1 of the motion for new trial is not in proper form to be considered by this court.
2. Special ground 2 assigns as error the failure of the court to instruct the jury that the offense of robbery could not be committed without an intent to steal, as such an intent is a substantive element of the offense. While the judge in defining to the jury the offense of robbery did not specifically instruct them that there must be an intent to steal, he read to them section 148 of the Penal Code of 1910, as follows: “Robbery is the wrongful, fraudulent, and violent taking of money, goods, or chattels from the person of another by force or intimidation, without the consent of the owner, or the sudden snatching, taking, or carrying awa,y any money, goods, chattels, or anything of value from the owner or person in possession or control thereof, without the consent of the owner or person in possession or control thereof.” The word “fraudulent” in the connection in which it was used in the charge, implied an intent to steal. Holland v. State, 8 Ga. App. 202 (68 S. E. 861); Lacey v. State, 44 Ga. App. 791 (163 S. E. 292); Shehaney v. Lowry, 170 Ga. 70 (152 S. E. 114). The failure to charge the jury specifically that the intent to steal is an essential element of the offense of robbery does not require a reversal of the judgment.
3. Special ground 3, not having been argued or referred to in the brief of counsel for the plaintiff in error, is treated a's abandoned.
4. Where a ground of á motion for a new trial complains of *663the failure to charge a certain principle of-law (which the ground alleges should have been charged, under the evidence adduced), but where no evidence whatsoever is set forth in the ground, the ground is not complete and understandable within itself, and this court will not search through the brief of the evidence to ascertain whether the failure to so charge was error. Allen v. State, 39 Ga. App. 642 (2) (148 S. E. 167). Under this ruling special ground 4 raises no question for the consideration of this court.
5. Special ground 5 was not-approved by the trial judge, and therefore can not be considered by this court.
6. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Guerry, J., concurs. MacIntyre, J., concurs specially.